Case 6:19-cv-01223-RRS-PJH Document 34 Filed 09/24/20 Page 1 of 8 PagelID #: 387

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
TAMAR RENEE DOZIER CASE NO. 6:19-CV-01223
VERSUS JUDGE SUMMERHAYS
GOAUTO INSURANCE CO MAGISTRATE JUDGE HANNA
MEMORANDUM RULING

Presently before the Court is the Plaintiff’s Motion to Remand and Associated Request, in
the Alternative, for Jurisdictional Discovery [ECF No. 11]. Magistrate Judge Hanna issued his
Report and Recommendation [ECF No. 19] on January 21, 2020 and subsequently issued a
Supplemental Report and Recommendation [ECF No. 26] recommending that the Motion to
Remand be granted. Defendant has filed an objection to that recommendation.

I.
BACKGROUND

Plaintiff alleges that, on August 3, 2018, she was in an automobile accident.! At the time,
she had an automobile insurance policy issued by GoAuto providing for collision coverage.”
Following the accident, GoAuto adjusted her claim based on a valuation report from CCC One
Market, an electronic database.’ The parties negotiated and, on November 23, 2018, GoAuto issued,
and Plaintiff accepted, a check in settlement of her property damage claim and signed a transfer of
title to her car.* Ms. Dozier alleges that GoAuto’s use of CCC’s valuation reports resulted in her

receiving $8,756, when the NADA valuation report for a “clean retail” car would have yielded a

 

! Document 1, Petition.
2 Id.
31d.
4 Id.
Case 6:19-cv-01223-RRS-PJH Document 34 Filed 09/24/20 Page 2 of 8 PagelID #: 388

value of $10,325.° On August 12, 2019, Plaintiff filed this lawsuit, claiming that the valuation
method used by GoAuto does not comply with the terms of her policy or state insurance regulations.°
She asserts two claims: (1) Breach of Contract and Bad Faith; and (2) Violation of Louisiana
Insurance Law. She sought to assert claims on her own behalf, and on behalf of a class that she
defined as:

[A]ll past and present Goauto Insurance Company policyholders who have made

claims against their policy for the total loss of a vehicle and had those claims

undervalued through the use of the CCC One Market Valuation Report system and/or

unfair valuation tools used by Goauto Insurance Company.

On September 18, 2019, Defendant filed a notice removing Plaintiffs suit under the Class
Action Fairness Act (““CAFA”), 18 U.S.C. § 1332(d). The Plaintiff then filed a motion to remand.
Plaintiff argues that Defendant failed to establish both minimal diversity and the jurisdictional
amount required under CAFA, and also asserts that, even if Defendant could establish minimal
diversity and the jurisdictional amount, the Home State and Local Controversy exceptions to CAFA
would warrant remand.

In the Report and Recommendation, as well as the Supplemental Report and
Recommendation, the Magistrate Judge concluded that Defendant had failed to establish minimal
diversity jurisdiction, which required remand. In the objection to the Report and Recommendation,

and again in the objection to the Supplemental Report and Recommendation, Defendant submitted

additional evidence to support a finding of minimal diversity.

 

>I.

® Those regulations require that a claim for total loss be adjusted using one of three methods, including: (a) “A fair
market value survey conducted using qualified retail automobile dealers in the local market area as resources,” (b) “The
retail cost as determined from a generally recognized used motor vehicle industry source; such as, an electronic database,
if the valuation documents generated by the database are provided to the first-party claimant, or a guidebook that is
available to the general public,” or (c) “A qualified expert appraiser selected and agreed upon by the insured and
insurer.” La. R.S. § 22:1892(B)(5).

2
Case 6:19-cv-01223-RRS-PJH Document 34 Filed 09/24/20 Page 3 of 8 PagelID #: 389

Il.
LAW AND ANALYSIS

Federal courts are courts of limited jurisdiction.’ Thus, a suit is presumed to be outside a
federal court's jurisdiction until the party invoking federal court jurisdiction establishes otherwise.
The removal statute must be strictly construed.’ The burden of establishing federal court jurisdiction
rests on the party invoking federal jurisdiction.!° Accordingly, in the present case, Defendant bears
that burden.

CAFA was enacted to encourage federal court jurisdiction over interstate class action
lawsuits of national interest.!' CAFA provided an expansion of federal jurisdiction over interstate
class action ingesuits™ by granting federal courts original jurisdiction to hear interstate class actions
where: (1) the proposed class contains more than 100 members; (2) minimal diversity exists between
the parties; (3) the amount in controversy exceeds $5 million; and (4) the primary defendants are
not states, state officials, or other governmental entities."

In order to establish jurisdiction under CAFA, a removing defendant must prove minimal

diversity.'4 Minimal diversity is met when one plaintiff is diverse from one defendant.’ There are

three exceptions to CAFA jurisdiction; namely, the local controversy exception,!° the home state

 

7 Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (Sth Cir. 2001).

8 Td.

° Manguno v. Prudential Property & Cas. Ins. Co., 276 F.3d 720, 723 (Sth Cir. 2002); Willy v. Coastal Corp., 855 F.2d
1160, 1164 (Sth Cir. 1988).

‘0 Clayton v. ConocoPhillips Co., 722 F.3d 279, 290 (Sth Cir. 2013)

'l Preston v. Tenet Healthsystem Memorial Medical Center, Inc. (“Preston I”), 485 F.3d 793, 797 (Sth Cir. 2007).

2 Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564, 569 (5th Cir. 2011)

3-28 U.S.C. § 1332(d)(2) 28 U.S.C. § 1332(d)(5).

498 U.S.C. § 1332(d).

5 Exxon Mobil Corp. v. Allapattah Services, Inc., 545 U.S. 546, 594 n. 12 (2005) (noting that for minimal diversity
under CAFA, “one plaintiffs diversity from one defendant suffices” to establish minimal diversity).

16 28 U.S.C. § 1332(d)(4)(A).

3
Case 6:19-cv-01223-RRS-PJH Document 34 Filed 09/24/20 Page 4 of 8 PagelID #: 390

exception,!’ and the discretionary exception.!* The local controversy and home state exceptions are
mandatory, and are “designed to draw a delicate balance between making a federal forum available
to genuinely national litigation and allowing the state courts to retain cases when the controversy is
strongly linked to that state.”!? CAFA was designed to exclude only a narrow category of localized
controversies, and the exceptions provide a statutory basis for courts to identify those controversies
that are linked to particular localities.”°

Under CAFA, a party seeking remand on the basis of one of the exceptions bears the burden
of proving the existence of an exception by a preponderance of the evidence.?! “CAFA does not
change the traditional rule that the party seeking to remove the case to federal court bears the burden
of establishing federal jurisdiction.”** Accordingly, only after the removing defendant has
established jurisdiction under CAFA does the burden shift to the party seeking remand to prove by
a preponderance of the evidence that an exception to CAFA jurisdiction applies.”

In cases involving CAFA, the district court “has wide, but not unfettered, discretion to
determine what evidence to use in making its determination of jurisdiction.”** The sufficiency of
the jurisdictional evidence must be evaluated on a case-by-case basis.”°

In the Report and Recommendation, the Magistrate Judge concluded that Defendant had

failed to carry the burden of establishing minimal diversity as the only current parties to the lawsuit

 

1728 U.S.C. § 1332(d)(4)(B).

18 Preston v. Tenet Healthsytem Memorial Medical Center, Inc. (“Preston II”), 485 F.3d 804, 810-11 (7th Cir. 2007).
'9 Hollinger v. Home State Mut. Ins. Co., 654 F.3d at 570 (quoting Hart v. FedEx Ground Package Sys., Inc., 457 F.3d
675, 682 (7th Cir. 2006)).

20 Id.

21 Rainbow Gun Club, Inc. v. Denbury Onshore, L.L.C., 760 F.3d 405, 409 n. 3 (Sth Cir. 2014)

22 Joseph v. Unitrin, Inc., No. 1:08-CV-077, 2008 WL 3822938, at *4 (E.D. Tex. Aug. 12, 2008) (quoting Evans v.
Walter Indus., Inc., 449 F.3d 1159, 1164 n. 3 (11th Cir. 2006)).

23 Preston IT, 485 F.3d at 813 (“once federal jurisdiction has been established under [CAFA], the objecting party bears
the burden of proof as to the applicability of any express statutory exception. . . .” (quoting Serrano v. 180 Connect,
Inc., 478 F.3d 1018, 1024 (9th Cir. 2007)).

24 Preston I, 485 F.3d at 817 (quoting Coury v. Prot, 85 F.3d at 249).

25 Preston I, 485 F.3d at 801.

4
Case 6:19-cv-01223-RRS-PJH Document 34 Filed 09/24/20 Page 5 of 8 PagelID#: 391

are not diverse: Plaintiff, a Louisiana resident, and Defendant, a corporation organized under the
laws of the state of Louisiana with its principal place of business in Louisiana, thus making it a
Louisiana citizen for purposes of determining diversity jurisdiction. Defendant objected arguing that
the Magistrate Judge failed to properly consider the reasoning in the Western District of Louisiana
case of Coco v. Heck.*® Defendant also filed additional evidence purporting to establish that there
was at least one potential class member who would be a citizen of a state other than Louisiana. The
Magistrate Judge’s Supplemental Report and Recommendation addressed the objection and
concluded that the additional evidence was insufficient to establish minimal diversity; the
Magistrate Judge also declined to adopt the reasoning in the Coco v. Heck case. Defendant then filed
an additional objection and filed additional evidence to support its argument that minimal diversity
exists,

In Coco v. Heck, the plaintiffs alleged that a concrete plant damaged them by disturbing the
peaceful possession of their property with evening and early morning operations and by spewing
dust and particulate matter that covered their property and caused them to suffer medical problems.”’
The suit was brought on behalf of thirteen named plaintiffs and a proposed class of plaintiffs
including the 929 residents of Moreauville, Louisiana and the residents of an additional area of
Avoyelles Parish. The defendant claimed that twenty-one affected properties were owned by persons
whose property tax bills were sent to out-of-state addresses. The court found that “it is more probable
than not that at least one of the 21 property owners with an out of state address is, indeed, an out of
state domiciliary. We need not put aside commonsense when applying CAFA to the facts of this

case. Therefore, the minimal diversity required by CAFA is met.””* The court further found that

 

26 Coco v. Heck Industries, Inc., 2014 WL 1029994.
27 Id.
28 Td. at *2
Case 6:19-cv-01223-RRS-PJH Document 34 Filed 09/24/20 Page 6 of 8 PageID #: 392

more than two-thirds of the members of the proposed plaintiff class were Louisiana citizens, applied
the local controversy exception to CAFA, and concluded that the case should be remanded to
Louisiana state court.??

The Magistrate Judge examined the origin of the “common sense presumption” employed
by the court in Coco v. Heck and concluded that the presumption in cases prior to Coco v. Heck was
applied to CAFA exceptions, and was not used in determining minimal diversity.*° The Magistrate
Judge was unwilling to employ the common sense presumption to the issue of determining minimal
diversity. This Court agrees. While the common sense presumption has merit when a court is
considering the applicability of the CAFA exceptions and must determine the citizenship of
hundreds of potential plaintiffs and whether the two-thirds requirement has been met, there is no
basis or authority to do so when addressing minimal diversity. The Magistrate Judge went on to
conclude that the information submitted by Defendant in its objection to the Report and
Recommendation was insufficient to establish minimal diversity.

Defendant has now submitted additional evidence specifically structured to satisfy the
deficiencies noted by the Magistrate Judge in the Supplemental Report and Recommendation.
Specifically, Defendant has submitted evidence to demonstrate that more than twenty putative class
members whose total loss claims were based on the CCC One Market Valuation Report provided
last known addresses prior to the filing of the Petition that were out of state. Several of the putative
class members have out-of-state driver’s licenses or vehicle registrations, further supporting their
status as citizens of other states. This evidence should not have been submitted piecemeal so late in

the briefing process and its submission in this manner has unnecessarily protracted a ruling on the

 

29 Td.
30 See Hollinger v. Home State Mut. Ins. Co., 654 F.3d at 573; Caruso v. Allstate Ins. Co., 469 F.Supp.2d 364, 368 (E.D.
La. 2007); Joseph v. Unitrin, Inc., No. 1:08-CV-077, 2008 WL 3822938, at *6 (E.D. Tex. Aug. 12, 2008).

6
Case 6:19-cv-01223-RRS-PJH Document 34 Filed 09/24/20 Page 7 of 8 PagelID #: 393

motion to remand; nevertheless, the Court has discretion to determine what evidence to use in
making its determination of jurisdiction.7! The Court has reviewed the evidence submitted by
Defendant and finds that it establishes by a preponderance of the evidence that at least eight putative
class members are citizens of states other than Louisiana. The Court finds that it would not be
appropriate to ignore evidence in the record that establishes minimal diversity. The Court, therefore,
finds that Defendant has satisfied its burden of establishing minimal diversity for purposes of CAFA
jurisdiction.

The Court must now turn to the exceptions to CAFA raised by Plaintiff. The home state
exception requires a federal court to decline subject matter jurisdiction when two-thirds or more of
the members of the plaintiff class, in the aggregate, and the primary defendant are citizens of the
state in which the action was originally filed.** The local controversy exception requires a showing
that (1) more than two-thirds of the putative class members from the state; (2) at least one defendant
citizen of the state where the action was filed; (3) the local defendant’s conduct forms a significant
basis for the claims; (4) significant relief is sought from the local defendant; (5) principal injuries
occurred in the state where the action was filed; and (6) no other class action was filed in the
preceding three years.7? Each exception requires evidence that at least two-thirds of potential
members of the class are Louisiana citizens. Plaintiff has not submitted sufficient evidence to sustain
her burden of establishing the elements of the local controversy and home state exceptions to CAFA
but has requested the opportunity to conduct limited jurisdictional discovery on this issue. This
request is reasonable. The evidence necessary to establish those exceptions is most likely in

Defendant’s possession and Plaintiff would not have access to this information absent discovery.

 

31 Preston I, 485 F.3d at 817.
32.98 U.S.C. § 1332(d)(4)(B).
33.98 U.S.C. § 1332(d)(4)(C).
Case 6:19-cv-01223-RRS-PJH Document 34 Filed 09/24/20 Page 8 of 8 PagelID #: 394

Accordingly, the Court will defer ruling on the Motion to Remand and will grant the Plaintiff's
Motion for Jurisdictional Discovery.

The parties are directed to confer on a schedule for jurisdictional discovery and within
fourteen (14) days, shall either submit a proposed scheduling order to the Court or shall advise the
Court that they are unable to reach a mutually agreeable schedule. The Court will remove the Motion
to Remand, as well as the Motion to Dismiss Petition and Motion to Stay** from the docket pending
the completion of the jurisdictional discovery.

Accordingly, the Court ADOPTS the Report and Recommendation and the Supplemental
Report and Recommendation IN PART. The Motion for Jurisdictional Discovery [ECF No. 11] is
GRANTED; the Motion to Remand [ECF No. 11] and the Motion to Dismiss Petition, Motion to
Stay [ECF No. 7] are removed from the Court’s docket pending completion of jurisdictional
discovery.

THUS DONE in Chambers on this or day of September, 2020.

 

=< ROBERT R. SUMMERHAYS\ /
UNITED STATES DISTRICT JUDGE

 

34 The Court will defer ruling on the Motion to Dismiss until a ruling on the Motion to Remand is entered.

8
